Case 0:21-cv-60913-WPD Document 13 Entered on FLSD Docket 07/06/2021 Page 1 of 2




                                UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF FLORIDA

                                                         CASE NO. 21-60913-CIV-DIMITROULEAS

  NELLY ROJAS,

          Plaintiff,
  v.

  NORTHSTAR LOCATION SERVICES LLC,
  BARCLAYS BANK PLC,

        Defendant.
  _____________________________________/

                                      ORDER TO SHOW CAUSE

          THIS CAUSE is before the Court sua sponte.

          On June 15, 2021, this Court entered an Order, which required the parties to file

  appropriate dismissal documents on or before June 25, 2021. [DE 11]. As of the date of this

  order, however, a stipulation, notice, or motion for dismissal has not been filed with the Court.

          Accordingly, it is ORDERED AND ADJUDGED that on or before July 13, 2021, the

  parties shall either file the appropriate dismissal documents 1 or show cause why they have not

  been filed.

          DONE AND ORDERED in Chambers at Fort Lauderdale, Broward County, Florida,

  this 6th day of July, 2021.




  1
   If the parties expect the Court to retain jurisdiction over a settlement agreement, the stipulation of
  dismissal must include language conditioning the stipulation on the Court retaining jurisdiction to
  enforce the settlement agreement. See Anago Franchising, Inc. v. Shaz, LLC, 677 F. 3d 1272, 1280
  (11th Cir. 2012).
Case 0:21-cv-60913-WPD Document 13 Entered on FLSD Docket 07/06/2021 Page 2 of 2




  Copies furnished to:
  All Counsel of Record
